FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KIRK DOUGLAS WILLIAMS,                           No. 10-17587

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00878-LKK-
                                                 GGH
  v.

T. FELKER; CALIFORNIA                            MEMORANDUM *
DEPARTMENT OF CORRECTIONS
AND REHABILITATION,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Kirk Douglas Williams appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
access to courts. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000), and for an abuse of discretion the denial of leave to amend, Chodos

v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002). We affirm.

       The district court properly dismissed Williams’s action because he failed to

allege an actual injury from defendants’ enforcement of a regulation concerning

the processing of inmates’ non-emergency grievances. See Lewis v. Casey, 518

U.S. 343, 348-49 (1996) (actual injury for access-to-courts claim requires showing

that defendants hindered a non-frivolous legal claim); Ivey v. Bd. of Regents of the

Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982) (even liberal interpretation of

pro se complaint “may not supply [the] essential elements of the claim that were

not initially pled”).

       The district court did not abuse its discretion in denying Williams further

leave to amend his complaint because he failed to cure the deficiencies identified

by the court despite multiple opportunities to do so. See Chodos, 292 F.3d at 1003

(discretion to deny leave to amend is particularly broad where plaintiff has had

prior opportunities to amend).

       Williams’s remaining contentions are unpersuasive.

       AFFIRMED.


                                           2